DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 9/05/2020, in which claims 1-17 are currently pending. The application is a national stage entry of PCT/EP2019/055904, International Filing Date: 03/08/2019, and claims foreign priority to 102018105512.9 , filed 03/09/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The Abstract is objected to because of the following:
The abstract of the disclosure is not included in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.
Drawings
5- The drawings were received on 12/31/2018. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
6- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Evaluation unit, detection unit, positioning unit, excitation unit, and capturing unit in claim 1, 
Measuring unit in claim 11, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a- As to claim 1, which reads “in ovo on a closed egg, comprising the method steps of: a) positioning a closed egg”, the underlined clauses are unclear to the Examiner, as it is not clear whether it is the same closed egg that is meant in the preamble and in the limitation.
b- Also, Claim 1 reads “…evaluating the captured data of the generated image by means… calculating the position of the cardiovascular system situated in the egg… exciting the blood situated in the cardiovascular system… selecting the blood-specific absorption spectra and the blood-extrinsic absorption spectra” where the underlined clauses present antecedence issues.

Similar antecedence issues appear in throughout the other claims and require correction.

Claims 2-17 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10- Claims 1-3, 5-7, 10-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Galli et al. (DE 102014010150, cited by Applicants).

As to claims 1-3, 5-7 Galli teaches a method for determining fertilization and sex in ovo on a closed egg (Abstract, ¶ 30-34 and Figs. 1-5), comprising the method steps of: a) positioning a closed egg; (claim 2) wherein, proceeding from [[the]] a relative position of the pointed and blunt poles with respect to one another, the closed egg is positioned substantially horizontally or substantially vertically with the pointed pole upward (egg 1 in unit 16 is closed since an egg with a hole of 0.5 mm is considered as closed per the Specification of the instant Application, p. 8), b) candling and/or illuminating the egg by means of at least one light source (10/11/12, on the side) using light in the spectrum of visible and/or near-infrared light; (claim 3) wherein candling by the light source is realized above, below and/or to the side of the positioned egg; (claim 5) wherein use is made of a light source with a spectral range from UV light to NIR light; (claim 6) wherein use is made of a light source with a spectral range from 350 to 900 nm; (claim 7) wherein a filter is inserted between the light source and the egg (Figs. 2-3, Abstract and ¶ 30, 83-87; where white/green light is used by means of filter 11) c) recording an image of the candled and/or illuminated closed egg by means of an optical recording system (13) and evaluating the captured data of the generated image by means of an evaluation unit (9/14), d) calculating the 
e) setting a detection unit above the calculated position of the cardiovascular system by means of a positioning unit, f) exciting the blood situated in the cardiovascular system by means of an excitation unit, g) detecting and selecting the blood-specific absorption spectra and the blood-extrinsic absorption spectra by means of a capturing unit (¶ 30-36, 50, 67-38, 102-103 for ex.; using 3/4/5/6/8 exciting and collecting Raman signals from the blood vessels and the calcareous shell), 
h) determining fertilization (Abstract and ¶ 30 for ex.; fertilized eggs are selected, i.e. fertilization has been determined at a certain point before the optical characterization of the egg), 
wherein the following method steps are performed after fertilization has been established, i) compensating the spectra with blood-extrinsic information by a compensation method by means of the evaluation unit, j) classifying the blood-specific absorption spectra by means of a multiple classification method for determining the sex (Claims 7 and 18).  
As to claim 10, Galli teaches the method as claimed in claim 1, wherein the blood-specific and/or blood-extrinsic absorption spectra are captured by means of a spectrometer (Raman spectrometer 8 is used), diodes and/or an HSI camera and/or an FPA detector, together with at least one lens (6).  

As to claims 11-12, Galli teaches the method as claimed in claim 1, wherein, during or following the capture of the cardiovascular system, a measuring unit for determining the diameter of the (claim 12) wherein sexing is realized by means of absorption signals and/or fluorescence signals through a pore <= 1 mm in the egg. (¶ 30-32; the laser beam is inserted into a pore of a diameter of 0.5 mm and its optical absorbance is measured).  

As to claims 13-16, Galli teaches the method as claimed in claim 1, wherein mathematical, physical or chemical methods are used to compensate the blood-extrinsic absorption spectra; (Claim 14) wherein the compensation of the blood-extrinsic signals in the spectra is realized by forming spectroscopic differences, wherein the difference is formed from spectra with blood-specific and blood-extrinsic absorption spectra and spectra with blood-extrinsic absorption spectra (¶ 44-47, 97 for ex.); (claim 15) wherein complementary sex-specific signals are used for the classification (¶ 48, 100-103; in addition to blood, CAM is used for sex determination); (Claim 16) wherein the classification is performed by means of a combination/logical linking of the complementary sex-specific signals by way of mathematical methods, particularly advantageously by forming ratios (¶ 92; comparison of intensities, i.e. ratios is considered).   

As to claim 17, Galli teaches the method as claimed in claim 1, wherein the method is realized between the 3rd and 4th incubation day (¶ 67-68 for ex.; the method is carried out  every day and preferably after 3 days).



Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 4, 8, 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Galli.
As to claim 4, Galli teaches the method of claim 1.
Galli does not teach expressly wherein at least one LED, a fluorescent lamp, a broadband supercontinuum white light laser, a tunable laser and/or a halogen lamp are used as a light source.
However, using a visible light or green light lamp is known to be provided possibly by halogen lamps or fluorescent lamps, like disclosed by US 7950349 incorporated in Galli. 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Galli according to general optical considerations so that at least one LED, a fluorescent lamp, a broadband supercontinuum white light laser, a tunable laser and/or a halogen lamp are used as a light source, as suitable alternatives to a visible light source (See MPEP § 2144.07 for ex.), with the advantage of providing suitable wavelength ranges for the absorption spectroscopy disclosed. 
As to claim 8, Galli teaches the method of claim 1.
Galli does not teach expressly wherein the light source is simultaneously used as excitation unit.
However, one with ordinary skill in the art would find it obvious to group the light source and the excitation source in a single light source/unit for compact and simplification purposes (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Galli according to general 
As to claim 9, Galli teaches the method of claim 1.
Galli does not teach expressly wherein the position data relating to the cardiovascular system are calculated by segmenting the generated camera image.  
However, image segmentation is commonly used in image processing and would be obvious to one with ordinary skill in the art to optimize the image processing of the cardiovascular system of the egg (MPEP 2143 Sect. I. B-D)/
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Galli according to general image processing considerations so that the position data relating to the cardiovascular system are calculated by segmenting the generated camera image, with the advantage of optimizing the image processing corresponding to the cardiovascular system of the egg.

Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886